        Case 5:18-md-02827-EJD Document 577-1 Filed 12/02/20 Page 1 of 2




   Robert B. Salgado (SBN 297391)
 1 DAVIS & NORRIS, LLP

 2 5755 Oberlin Drive, Suite 301
   San Diego, CA 92121
 3 Phone Number 858-333-4103
   Fax Number: 205-930-9989
 4 Email: rsalgado@davisnorris.com

 5
     Dargan Ware (SBN 329215)
 6   Andrew Wheeler-Berliner (SBN 290495)
     DAVIS & NORRIS, LLP
 7   2154 Highland Avenue South
     Birmingham, Alabama 35205
 8   Telephone; 205.930.9900
     dware@davisnorris.com
 9
     andrew@davisnorris,com
10

11

12
                              UNITED STATES DISTRICT COURT
13
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
                                                      )   Case No.: 5:18-md-02827-EJD
     IN RE: APPLE INC. DEVICE                         )
16                                                        DECLARATION OF DARGAN WARE IN
                                                      )
     PERFORMANCE LITIGATION,                          )   SUPPORT OF EVIDENTIARY
17                                                        SUBMISSION FOR December 4th, 2020
                                                      )
                                                      )   FAIRNESS HEARING
18
                                                      )
                                                      )   Date: Dec. 2, 2020
19
                                                      )
                                                      )   Hearing:         December 4th, 2020
20                                                        Time:            10:00 A.M.
                                                      )
21                                                    )
                                                      )   Hon. Judge Edward J. Davila
22                                                    )
                                                      )
23                                                    )

24

25

26

27

28

                                     - 1 - Declaration of Dargan M. Ware
        Case 5:18-md-02827-EJD Document 577-1 Filed 12/02/20 Page 2 of 2




 1 Being of the age of majority and sound mind, pursuant to 28 U.S.C. § 1746(1), I, Dargan Ware,

 2 declare as follows:

 3      1. I am a licensed attorney in the state of California in good standing;

 4      2. I am one of the attorneys for a number of putative class members, designated as Movants in

 5 the motion filed by my firm, Davis & Norris, LLP, in the above-referenced case;

 6      3. If asked to testify as to any of the matters described below, I would be able to do so;

 7      4. Attached to this Declaration as Exhibit A is a true and correct copy of a print-out from the

 8 USPS website of the tracking history for tracking number: EE410483697US. This package contained

 9 the 308 opt-outs that were sent from the Davis & Norris law office in Birmingham, Alabama and

10 delivered to the settlement administrator on October 5, 2020, at 11:10 a.m., with the receipt signed

11 receipt by “B WADE.” This was printed out on November 11, 2020.

12      5.   Attached to this Declaration as Exhibit B is a true and correct copy of a print-out from the

13 USPS website of the tracking history for tracking number: 9505511453010265621218. This package

14 contained the same 306 opt-outs that were sent from the Davis & Norris law office described in

15 Paragraph 4 above. This package was delivered to the settlement administrator on October 6, 2020.

16 The reason for the second shipment described in Paragraph 4 above is that we were concerned that

17 the first shipment would not reach the settlement administrator in time.

18      6. Attached to this Declaration as Exhibit C is a true and correct copy of one of the motions filed

19 by Apple in the state court cases filed by some of the movants. This motion is substantively identical

20 to the motions filed in six of the movants’ state court cases. Movants and their counsel received notice

21 that Apple intended to argue their opt-outs were invalid through these motions.

22      I declare under penalty of perjury that the foregoing is true and correct.

23           Done this 2d day of December, 2020, at Bessemer, Alabama.

24                                                                     /s/ Dargan Ware
                                                                       Dargan Ware
25                                                                     Attorney for Movants
26

27

28

                                        - 2 - Declaration of Dargan M. Ware
